 

 

| USDC SDNY

| DOCUMENT

oa t
UNITED STATES DISTRICT COURT _) ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK 1 DOC th :

 

 

Donn n tenet e nee t eee e nee x!) DATE FILED:

 

 

 

UNITED STATES OF AMERICA

: PRELIMINARY ORDER OF
-V.- FORFEITURE AS TO SPECIFIC
: PROPERTY/
RICARDO GARCIA DIAZ, MONEY JUDGEMENT
Defendant. S120 CR 140 (LAK)

WHEREAS, on or about February 17, 2021, RICARDO GARCIA DIAZ (the
“Defendant”), was charged in an S1 Information, 20 CR 140 (LAK) (the “Information”), with
narcotics conspiracy, in violation of Title 21, United States Code, Section 846 (“Count One”);

WHEREAS, the Information included a forfeiture allegation as to Count One of the
Information, seeking forfeiture to the United States, pursuant to Title 21, United States Code,
Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of the offense charged in Count One of the Information, and any and all
property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of the offense charged in Count One of the Information, including but not limited to
a sum of money in United States currency representing the amount of proceeds traceable to the
commission of the offense charged in Count One of the Information;

WHEREAS, on or about February 17, 2021, the Defendant pled guilty to Count
One of the Information, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Information and agreed to
forfeit, pursuant to Title 21, United States Code, Section 853, a sum of money in United States
currency, representing any and all property constituting, or derived from, proceeds the Defendant

obtained directly or indirectly as a result of the offense charged in Count One of the Information;
WHEREAS, the Government asserts that $5,119 in United States currency seized
from the Defendant’s residence located in the Bronx, New York (the “Specific Property”)
represents proceeds traceable to the commission of the offense charged in Count One of the
Information that the Defendant personally obtained;

WHEREAS, the Government seeks a money judgment in the amount of $5,119 in
United States currency, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title
28, United States Code, Section 2461(c), of any and all property, real and personal, that constitutes
ot is derived from proceeds traceable to the commission of the offenses charged in Count One of
the Information that the Defendant personally obtained;

WHEREAS, the Court finds that as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g)}, and Rules
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein;

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1. As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $5,119 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant.
2, As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, all of the Defendant’s right, title, and interest in the Specific Property
is hereby forfetted to the United States for disposition in accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853.

3. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the
Defendant, and shall be deemed part of the sentence of the Defendant, and shal! be included in the
judgment of conviction therewith.

4. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shali indicate the Defendant’s name and case number.

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

6. Upon entry of this Preliminary Order of Forfeiture as to Specific
Property/Money Judgement, the United States, or its designee is hereby authorized to take
possession of the Specific Property and to hold such property in its secure custody and control.

7. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a\(ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

3

 

 
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

8. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

9, Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. Ail Specific Property forfeited to the
United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the
Money Judgment.

11. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate,

4
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

12. The Court shall retain jurisdiction to enforce this Preliminary Order of
Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to Rule
32.2 of the Federal Rules of Criminal Procedure.

13. The Clerk of the Court shall forward three certified copies of this
Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United
States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational
Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,
New York 10007.

Dated: New York, New York
June 2, 2021

 

;
e
,
ly pt
lv
~ { o

THE HONORABLE LEWIS A. KAPLAN \/
UNITED STATES DISTRICT JUDGE

 

 
